--------------------------------------------------------------------------------

Exhibit 10.42
 
 
STRATEGIC DIAGNOSTICS INC.
 
RESTRICTED STOCK GRANT AGREEMENT
 
 
         THIS RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”) is dated as of
______, 20xx (the “Date of Grant”), by and between Strategic Diagnostics Inc., a
Delaware corporation (the “Company”), and ___________________ (the “Grantee”).
 
RECITALS
 
         WHEREAS, the Company desires to employ the Grantee and the Grantee
desires to become employed by the Company; and
 
         WHEREAS, the Board of Directors of the Company (the “Board”) has
decided to grant restricted stock to the Grantee in connection with his
acceptance of employment with the Company and as an inducement for the Grantee
to promote the best interests of the Company and its stockholders; and
 
         WHEREAS, the Company maintains the Strategic Diagnostics Inc. 2000
Stock Incentive Plan, as amended through May 12, 2009 (the “Plan”); and
 
         WHEREAS, this restricted stock grant is made in accordance with the
Plan and subject to the terms and conditions set forth hereinafter and in the
Plan; and
 
         WHEREAS, except as specifically indicated otherwise, all references in
this Agreement to the “Board” shall be deemed to refer to the Compensation
Committee.
 
         NOW, THEREFORE, in consideration of the foregoing, and of the mutual
provisions and covenants contained herein and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company and the
Grantee, intending to be legally bound, hereby agree as follows:
 
1.      Restricted Stock Grant.  Subject to the terms and conditions of this
Agreement, the Company hereby grants to the Grantee _______ shares of the
Company’s common stock, par value $0.01 per share (the “Restricted Stock”),
subject to the restrictions set forth below.  The Company acknowledges payment
by the Grantee for the Restricted Stock of $_______ in cash (representing par
value of the shares at $0.01 per share).  Shares of Restricted Stock may not be
transferred by the Grantee or be subjected to any security interest until the
shares have become vested pursuant to Section 2 of this Agreement (such period
is referred to herein as the “Restriction Period”).
 
2.      Vesting and Nonassignability of Restricted Stock.
 
(a)           The shares of Restricted Stock shall become vested, and the
restrictions described in Sections 2(c) and 2(d) shall lapse in accordance with
the following schedule, if the Grantee continues to provide service to the
Company from the Date of Grant until the applicable vesting date:
 
1

--------------------------------------------------------------------------------


 
 
VESTING DATE
 
SHARES VESTED
 
 
 
 
 
 
 
 
 

 


 
(b)           Notwithstanding the provisions of Section 2(a) above, if a Change
of Control (as defined in the Plan) occurs during the Restriction Period, the
restrictions and conditions on the restricted stock shall immediately lapse and
the shares shall become fully vested.
 
(c)           If the Grantee’s employment with the Company terminates for any
reason during the Restriction Period (other than in connection with a Change in
Control), this Agreement shall immediately terminate and be of no further force
and effect and the non-vested Restricted Stock will be forfeited and be
immediately returned to the Company.
 
(d)           During the Restriction Period, the non-vested Restricted Stock may
not be assigned, transferred, pledged or otherwise disposed of by the
Grantee.  Any attempt to assign, transfer, pledge or otherwise dispose of the
shares contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon the shares, shall be null, void and without
effect.
 
3.      Issuance of Certificates.
 
(a)           Stock certificates representing the Restricted Stock may be issued
by the Company and held in escrow by the Company until the Restricted Stock
vests, or the Company may hold non-certificated shares until the Restricted
Stock vests.  During the Restriction Period, the Grantee shall receive any cash
dividends with respect to the shares of Restricted Stock and may participate in
any distribution pursuant to a plan of dissolution or complete liquidation of
the Company.  In the event of a dividend or distribution payable in stock or
other property or a reclassification, split up or similar event during the
Restriction Period, the shares or other property issued or declared with respect
to the non-vested shares of Restricted Stock shall be subject to the same terms
and conditions relating to vesting as the shares to which they relate.
 
(b)           When the Grantee obtains a vested right to shares of Restricted
Stock, a certificate representing the vested shares shall be issued to the
Grantee, free of the restrictions under Section 2 of this Agreement.
 
(c)           The obligation of the Company to deliver shares upon the vesting
of the Restricted Stock shall be subject to all applicable laws, rules, and
regulations and such approvals by governmental agencies as may be deemed
appropriate to comply with relevant securities laws and regulations.
 
2

--------------------------------------------------------------------------------


 
4.      Change of Control.  Except as otherwise provided in this Agreement, the
provisions of the Plan applicable to a Change of Control shall apply to the
Restricted Stock, and, in the event of a Change of Control, the Board may take
such actions as it deems appropriate.
 
5.      Grant Subject to Board Determinations.  The Agreement is subject to
interpretations, regulations and determinations of the Board in accordance with
the terms hereof, including, but not limited to, provisions pertaining to (i)
rights and obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares, (iii) changes in capitalization of the
Company, and (iv) other requirements of applicable law.  The Board shall have
the authority to interpret and construe the Agreement and its decisions shall be
conclusive as to any questions arising hereunder.
 
6.      Withholding.  The Grantee shall be required to pay to the Company, or
make other arrangements satisfactory to the Company to provide for the payment
of, any federal, state, local or other taxes that the Company is required to
withhold with respect to the Restricted Stock.  Subject to Board approval, the
Grantee may elect to satisfy any tax withholding obligation of the Company with
respect to the Restricted Stock by having shares withheld up to an amount that
does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state, local and other tax liabilities.
 
7.      Tax Consequences.  The Grantee has reviewed with the Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  The Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  The Grantee understands that the Grantee (and
not the Company) shall be responsible for the Grantee’s own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.  The Grantee understands that section 83 of the Code taxes as
ordinary income the difference between the amount paid for the Restricted Stock
and the fair market value of the Restricted Stock as of the date any
restrictions on the Restricted Stock lapse pursuant to Section 2 of this
Agreement. The Grantee understands that the Grantee may elect to be taxed at the
time the Restricted Stock is granted rather than when and as the vesting period
expires by filing an election under section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days from the Date of Grant.  A memorandum
describing the tax consequences under Code section 83 and the form for making a
Section 83(b) election is attached as Exhibit A hereto.
 
THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF THE
GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
GRANTEE’S BEHALF.
 
8.      No Service or Other Rights.  This Agreement shall not confer upon the
Grantee any right to be retained by or in the service of the Company and shall
not interfere in any way with the right of the Company to terminate the
Grantee’s service at any time.  The right of the Company to terminate at will
the Grantee’s service at any time for any reason is specifically reserved.
 
9.      Assignment by the Company. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company and to the
Company’s parents, subsidiaries, and affiliates.  This Agreement may be assigned
by the Company without the Grantee’s consent.
 
3

--------------------------------------------------------------------------------


 
10.    Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
 
11.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of the Chief Financial Officer at Strategic
Diagnostics Inc., 111 Pencader Drive, Newark, DE 19702, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Company, or to such other address as the Grantee may designate to
the Company in writing.  Any notice shall be delivered by hand, sent by telecopy
or enclosed in a properly sealed envelope addressed as stated above, registered
and deposited, postage prepaid, in a post office regularly maintained by the
United States Postal Service.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 


4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this instrument, and the Grantee has placed his signature hereon,
effective as of the day and year first set forth above
 
 

  STRATEGIC DIAGNOSTICS, INC.          
 
By:
        <COMPANY REPRESENTATIVE>       Strategic Diagnostics Inc.          





I hereby accept the grant of the Restricted Stock described in this
Agreement.  I have read the Strategic Diagnostics, Inc. 2000 Stock Incentive
Plan, as amended through May 12, 2009 and I understand that the capitalized
terms herein where indicated shall have the same meaning as those terms have
under the Plan. I hereby agree to be bound by those terms and the terms of this
Agreement and any determinations of the Board with respect thereto.
 



               
Grantee:
                       
Date: 
   
Address: 
         
 
 
         
 
 
               

 


5

--------------------------------------------------------------------------------




MEMORANDUM
 

TO:       FROM: Strategic Diagnostics Inc.    
DATE:
      RE: Tax Consequences of Restricted Stock Grants    

 
This memorandum summarizes the tax consequences of the restricted stock issued
to you by Strategic Diagnostics Inc. (the “Company”).  As set forth in your
Restricted Stock Grant Agreement, you will become vested in the shares of
restricted stock, and the restrictions on such shares will lapse, over the
restriction period, if you remain in the employ of the Company.
 
The federal income tax treatment of restricted stock under present tax law is
generally described below.  Local and state tax authorities may also tax the
restricted stock.  You are urged to consult your personal tax advisor concerning
the application of federal, state and local tax laws to your restricted stock.


Generally, you will be taxed on a grant of restricted stock when the stock
ceases to be subject to a substantial risk of forfeiture or becomes
transferable.  At that time, you will recognize ordinary income equal to the
then fair market value of the shares, less any amount paid for the shares. 


However, under Section 83(b) of the Internal Revenue Code, you may elect, at the
time restricted stock is granted, to recognize in income the fair market value
of the shares at the time they are granted (determined without regard to the
effect of any restrictions), less the amount paid for the shares.  If you elect
such early taxation, you will not be taxed on the shares when they vest, even if
the fair market value of the shares at that time is higher than at the time the
restricted stock is granted.  This election is referred to as a “Section 83(b)
election.”  If you make a Section 83(b) election and then forfeit the shares,
you will not be entitled to any tax deduction or tax refund on account of the
forfeiture.


If you decide to make a Section 83(b) election, the election must be filed with
the Internal Revenue Service within 30 days after the restricted stock is
granted.  You may not revoke a Section 83(b) election.   You may use the
attached form to make a Section 83(b) election.  You should file the completed
form with the Internal Revenue Service by sending it registered mail to the
Internal Revenue Service Center where you file your tax returns.  You are also
required to attach a copy of the completed form with your income tax return for
20xx and give a copy to the Company.



--------------------------------------------------------------------------------




Section 83(b) Election Form


This election is being made under Section 83(b) of the Internal Revenue Code of
1986, as amended, pursuant to Treasury Regulation Section 1.83-2.
 
(1)


Name of taxpayer making election:
 
Address:
 
 
Social Security Number:
 
Tax Year for which election is being made:
20xx

 
 
(2)           The property with respect to which the election is being made:
_________shares of common stock of Strategic Diagnostics Inc. (the “Common
Stock”).


(3)           Date the property was transferred:  ________.


(4)           Forfeiture provision: The stock is subject to forfeiture to the
Company if the taxpayer ceases to provide service to the Company during the
restriction period.  The restriction period lapses according to the following
schedule:
 
VESTING DATE
 
SHARES VESTED
 
 
 
 
 
 
 
 
 

 
(5)           The fair market value at the time of the transfer of the Common
Stock (determined without regard to any restriction other than a restriction
that by its terms will never lapse) is $____ per share.


(6)           The amount paid for the Common Stock is $0.01 per share ($____
aggregate consideration).


(7)           A copy of this statement has been furnished to the Company.


(8)           This statement is executed as of  ______, 20xx.








____________________________


Taxpayer
 
 
1